                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

 Mr. James David Nanney,               )     C/A No.: 3:19-1424-MGL-SVH
                                       )
                    Plaintiff,         )
                                       )
       vs.                             )        ORDER AND NOTICE
                                       )
 Ace Check Cashing,                    )
                                       )
                    Defendant.         )
                                       )

      Mr. James David Nanney (“Plaintiff”), a North Carolina state prisoner

proceeding pro se, filed this complaint against Ace Check Cashing. Pursuant

to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e)

(D.S.C.), the undersigned is authorized to review such complaints for relief and

submit findings and recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff alleges on March 19, 2008, Ace Check Cashing “made a false

claim on a business I.N.C. form to account now Inc. for RENT-A-MAN to go Inc

with Account Now Inc p.o. Box 1967 San Jose, CA.” [ECF No. 1 at 5–6]. He

asserts this resulted in him spending 40 months in prison. Id. at 6. Under the

“Injuries” section of the complaint form, Plaintiff states “No medical

treatment.” Id.
II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a
                                      2
clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.

      As written, Plaintiff’s complaint is subject to summary dismissal because

he has failed to allege sufficient facts for the court to discern a viable cause of

action.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by June 11, 2019, along with any appropriate service

documents. Plaintiff is reminded that an amended complaint replaces the

original complaint and should be complete in itself. See Young v. City of Mount
                                     3
Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”)

(citation and internal quotation marks omitted). If Plaintiff files an amended

complaint, the undersigned will conduct screening of the amended complaint

pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint

or fails to cure the deficiencies identified above, the undersigned will

recommend to the district court that the claims be dismissed without leave for

further amendment.

      IT IS SO ORDERED.



May 21, 2019                               Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                      4
